Exhibit 10.10

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT

(“Agreement”)

 

- by and between -

 

WYNN RESORTS, LIMITED

(“Employer”)

 

- and -

 

KAREN B. BOZICH

(“Employee”)

 

--------------------------------------------------------------------------------

 

DATED: as of January 1, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 1st
day of January 2005, by and between WYNN RESORTS, LIMITED (“Employer”) and KAREN
B. BOZICH (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, Employer is a corporation duly organized and existing under the laws of
the State of Nevada, maintains its principal place of business at 3131 Las Vegas
Blvd. South, Las Vegas, Nevada, and is engaged in the business of developing,
owning and operating casino resorts; and,

 

WHEREAS, Employee is an adult individual residing at 9108 Eagle Ridge Drive, Las
Vegas Nevada 89131; and,

 

WHEREAS, Employee is a party to that certain Employment Agreement dated as of
March 8, 2001 with Employer which Employer subsequently transferred and assigned
to Wynn Las Vegas, LLC (the “2001 Employment Agreement”);

 

WHEREAS, the 2001 Employment Agreement will expire by its terms on June 4, 2005
and Employer and Employee desire to terminate the 2001 Employment Agreement
prior to such agreement expiration and enter into a new employment agreement

 

WHEREAS, Employee has represented and warranted to Employer that Employee
possesses sufficient qualifications and expertise in order to fulfill the terms
of the employment stated in this Agreement; and,

 

WHEREAS, Employer is willing to employ Employee, and Employee is desirous of
accepting employment from Employer under the terms and pursuant to the
conditions set forth herein;

 

NOW, THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employer and Employee do hereby covenant and agree as
follows:

 

1. DEFINITIONS. As used in this Agreement, the words and terms hereinafter
defined have the respective meanings ascribed to them, unless a different
meaning clearly appears from the context:

 

(a) “Affiliate” - means with respect to a specified Person, any other Person who
or which is (i) directly or indirectly controlling, controlled by

 



--------------------------------------------------------------------------------

or under common control with the specified Person, or (ii) any member, director,
officer or manager of the specified Person. For purposes of this definition,
only, “control”, “controlling”, and “controlled” mean the right to exercise,
directly or indirectly, more than fifty percent (50%) of the voting power of the
stockholders, members or owners and, with respect to any individual,
partnership, trust or other entity or association, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the controlled entity. For purposes hereof, “Person” shall mean an
individual, partnership, corporation, limited liability company, business trust,
joint stock company, trust, unincorporated association, joint venture or other
entity of whatever nature.

 

(b) “Anniversary” - means each anniversary date of the Effective Date during the
Term (as defined in Section 5 hereof).

 

(c) “Cause” - means

 

(i) the willful destruction by Employee of the property of Employer or its
Affiliate having a material value to Employer or such Affiliate;

 

(ii) fraud, embezzlement, theft, or comparable dishonest activity committed by
Employee (excluding acts involving a de minimis dollar value and not related to
Employer or its Affiliate);

 

(iii) Employee’s conviction of or entering a plea of guilty or nolo contendere
to any crime constituting a felony or any misdemeanor involving fraud,
dishonesty or moral turpitude (excluding acts involving a de minimis dollar
value and not related to Employer or its Affiliate);

 

(iv) Employee’s breach, neglect, refusal, or failure to materially discharge his
duties (other than due to physical or mental illness) commensurate with his
title and function, or Employee’s failure to comply with the lawful directions
of Employer;

 

(v) a willful and knowing material misrepresentation to Employer’s or its
Affiliate’s Board of Directors;

 

(vi) a willful violation of a material policy of Employer or its Affiliate,
which does or could result in material harm to Employer or to Employer’s
reputation, or that of its Affiliate; or

 

2



--------------------------------------------------------------------------------

(vii) Employee’s material violation of a statutory or common law duty of loyalty
or fiduciary duty to Employer or its Affiliate,

 

provided, however, that Employee’s disability due to illness or accident or any
other mental or physical incapacity shall not constitute “Cause” as defined
herein.

 

(d) “Complete Disability” - means the inability of Employee, due to illness or
accident or other mental or physical incapacity, to perform his obligations
under this Agreement for a period as defined by Employer’s local disability plan
or plans.

 

(e) “Confidential Information” - means any information that is possessed or
developed by or for Employer or its Affiliate and which relates to the
Employer’s or Affiliate’s existing or potential business or technology, which is
not generally known to the public or to persons engaged in business similar to
that conducted or contemplated by Employer or Affiliate during the entire tenure
of her employment with Employer, or which Employer or Affiliate seeks to protect
from disclosure to its existing or potential competitors (known to Employee
during the entire tenure of her employment with Employer or its Affiliates) or
others, and includes without limitation business and technical plans,
strategies, existing and proposed bids, technical developments, existing and
proposed research projects, copyrights, inventions, patents, intellectual
property, data, business operational processes, process parameters, practices,
products, product design information, research and development data, financial
records, operational manuals, computer programs and information stored or
developed for use in or with computers, customer information, customer lists,
marketing plans, financial information, financial or business projections, and
all other compilations of information which relate to the business of Employer
or Affiliate, and any other proprietary material of Employer or Affiliate, which
have not been released to the general public. Confidential Information also
includes information received by Employer or any of its Affiliates from others
that the Employer or Affiliate has an obligation to treat as confidential.
Confidential Information shall not include (a) information known to by Employee
prior to the commencement of her employment with the Employer (or its
Affiliates) or (b) information that is or becomes generally publicly known
through authorized disclosure.

 

(e) “Effective Date” - means January 1, 2005.

 

(f) “Trade Secrets” - means unpublished inventions or works of authorship, as
well as all information possessed by or developed by or for Employer or its
Affiliate, including without limitation any formula, pattern,

 

3



--------------------------------------------------------------------------------

compilation, program device, method, technique, product, system, process,
design, prototype, procedure, computer programming or code that (i) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by the public or other
persons who can obtain economic value from its disclosure or use; and (ii) is
the subject of efforts that are reasonable to maintain its secrecy.

 

(g) “Work of Authorship” - means any computer program, code or system as well as
any literary, pictorial, sculptural, graphic or audio visual work, whether
published or unpublished, and whether copyrightable or not, in whatever form and
jointly with others that (i) relates to any of Employer’s or its Affiliate’s
existing products or potential products developed during the Term of this
Agreement, practices, processes, formulations, manufacturing, engineering,
research, equipment, applications or other business or technical activities or
investigations; or (ii) relates to ideas, work or investigations conceived or
carried on by Employer or its Affiliate or by Employee in connection with or
because of performing services for Employer or its Affiliate. Work of Authorship
shall not include (a) information known by Employee prior to the commencement of
her employment with the Employer (or its Affiliates) or (b) information that is
or becomes generally publicly known through authorized disclosure.

 

2. BASIC EMPLOYMENT AGREEMENT. Subject to the terms and pursuant to the
conditions hereinafter set forth, Employer hereby employs Employee during the
Term hereinafter specified to serve in a capacity, under a title, and with such
duties not inconsistent with those set forth in Section 3 of this Agreement, as
the same may be modified and/or assigned to Employee by Employer from time to
time; provided, however, that no change in Employee’s duties shall be permitted
if it would result in a material reduction in the level of Employee’s duties as
in effect prior to the change, it being understood, however, that a change in
Employee’s reporting responsibilities is not, itself, a basis for finding a
material reduction in the level of duties.

 

3. DUTIES OF EMPLOYEE. Employee shall perform such duties assigned to Employee
by Employer as are generally associated with the duties of Senior Vice President
and Chief Information Officer for Employer or such similar duties as may be
assigned to Employee by Employer as Employer may determine. Employee’s duties
shall include, but not be limited to: (i) the efficient and continuous operation
of Employer and its Affiliates; (ii) the preparation of relevant budgets and
allocation or relevant funds; (iii) the selection and delegation of duties and
responsibilities of subordinates; (iv) the direction, review and oversight of
all programs under Employee’s supervision; and (v) such other and further duties
as may be assigned by Employer to Employee from time to time. The foregoing
notwithstanding, Employee shall devote such time to Employer’s Affiliates as may
be required by Employer, provided such duties are not inconsistent with
Employee’s primary duties to Employer hereunder.

 

4



--------------------------------------------------------------------------------

4. ACCEPTANCE OF EMPLOYMENT/ TERMINATION 2001 EMPLOYMENT AGREEMENT. Employee
hereby unconditionally accepts the employment set forth hereunder, under the
terms and pursuant to the conditions set forth in this Agreement. Employee
hereby covenants and agrees that, during the Term, Employee will devote the
whole of Employee’s normal and customary working time and best efforts solely to
the performance of Employee’s duties under this Agreement and that, except upon
Employer’s prior express written authorization to that effect, Employee shall
not perform any services for any casino, hotel/casino or other similar gaming or
gambling operation not owned by Employer or any of Employer’s Affiliates.

 

As a condition to the acceptance of the employment hereunder and concurrent the
execution of this Agreement, Employee agrees that as of the Effective Date and
concurrent with the effectiveness of this Agreement Employee agrees to terminate
the 2001 Employment Agreement by executing and delivering the Termination
Agreement attached hereto as Exhibit A.

 

5. TERM. Unless sooner terminated as provided in this Agreement, the term of
this Agreement (the “Term”) shall commence on the Effective Date of this
Agreement and terminate at 11.59 p.m. (Las Vegas time) on January 4, 2008, at
which time the terms and conditions of this Agreement shall expire and shall not
apply to any continued employment of Employee by Employer, except for those
obligations under Paragraphs 9 and 10. Following the Term, unless the parties
enter into a new written contract of employment, (a) any continued employment of
Employee shall be at-will, (b) any or all of the other terms and conditions of
Employee’s employment may be changed by Employer at its discretion, with or
without notice, and (c) the employment relationship may be terminated at any
time by either party, with or without cause or notice.

 

6. SPECIAL TERMINATION PROVISIONS. Notwithstanding the provisions of Section 5
of this Agreement, this Agreement shall terminate upon the occurrence of any of
the following events:

 

(a) the death of Employee;

 

(b) the giving of written notice from Employer to Employee of the termination of
this Agreement upon the Complete Disability of Employee;

 

(c) the giving of written notice by Employer to Employee of the termination of
this Agreement upon the discharge of Employee for Cause;

 

(d) the giving of written notice by Employer to Employee of the termination of
this Agreement following a disapproval of this Agreement or the denial,
suspension, limitation or revocation of Employee’s License (as defined in
Subsection 8(b) of this Agreement); or

 

5



--------------------------------------------------------------------------------

(e) the giving of written notice by Employee to Employer upon a material breach
of this Agreement by Employer, which material breach remains uncured for a
period of thirty (30) days after the giving of such notice, or

 

(f) the giving of six (6) month prior written notice by Employee to Employer
that Employee is electing to terminate this Agreement without cause; provided
that Section 9 and Section 10 shall survive any termination pursuant this
Section 6(f).

 

In the event of a termination of this Agreement pursuant to the provisions of
Subsection 6(a), (b), (c), (d) or (f), Employer shall not be required to make
any payments to Employee other than payment of Base Salary and vacation pay
accrued but unpaid and expenses incurred but not reimbursed through the
termination date; specifically, in such event, Employee shall not be entitled to
any benefits pursuant to any severance plan in effect by Employer or any of its
Affiliates.

 

7. COMPENSATION TO EMPLOYEE. For and in complete consideration of Employee’s
full and faithful performance of Employee’s duties under this Agreement,
Employer hereby covenants and agrees to pay to Employee, and Employee hereby
covenants and agrees to accept from Employer, the following items of
compensation:

 

(a) Base Salary. Employer hereby covenants and agrees to pay to Employee, and
Employee hereby covenants and agrees to accept from Employer, a base salary at
the rate of i) Two Hundred Fifty Thousand Dollars ($250,000) per annum during
the period from the Effective Date through June 30, 2006, and ii) Two Hundred
Sixty Five Thousand ($265,000) per annum during the period from July 1, 2006
through January 4, 2008, payable in such weekly, bi-weekly or semi-monthly
installments as shall be convenient to Employer (the “Base Salary”). Such Base
Salary shall be subject to periodic merit reviews and may be increased, but not
decreased, as a result of any such review. Such Base Salary shall be exclusive
of and in addition to any other benefits which Employer, in its sole discretion,
may make available to Employee, including but not limited to any bonus plan,
stock incentive plan, profit sharing plan, pension plan, retirement plan,
disability or life insurance plan, medical and/or hospitalization plan, or any
other benefit plan which may be in effect during the Term.

 

(b) Bonus Compensation. Employee will be eligible to receive an annual bonus at
such times and in such amounts as Employer, in its sole and exclusive
discretion, may determine, until such time as Employer adopts a
performance-based bonus plan, and thereafter in accordance with such plan, but
in no event would such annual bonus be less than Thirty Thousand Dollars
($30,000.00) (the “Minimum Bonus”). With the exception of the Minimum Bonus,
Employer retains the discretion to adopt, amend or terminate any bonus plan at
any time.

 

6



--------------------------------------------------------------------------------

(c) Employee Benefit Plans. Employer hereby covenants and agrees that it shall
include Employee, if otherwise eligible, in any profit sharing plan, pension
plan, retirement plan, disability or life insurance plan, medical and/or
hospitalization plan, and/or any and all other benefit plans that may be placed
in effect by Employer or any of its Affiliates for the benefit of Employer’s
employees during the Term. Unless prohibited by law or the terms of the
applicable plan, Employee’s eligibility for medical and/or hospitalization
benefits shall begin on the Effective Date. Subject to and effective upon the
approval of the Compensation Committee of Wynn Resorts, Limited, Employee shall
at the earliest possible time after the Effective Date be granted 20,000 stock
options of Wynn Resorts, Limited common stock under the Wynn Resorts, Limited
2002 Stock Incentive Plan. Nothing in this Agreement shall limit Employer’s or
any of its Affiliates’ ability to exercise the discretion provided to it under
any employee benefit plan, or to adopt, amend or terminate any benefit plan at
any time.

 

(d) Expense Reimbursement. During the Term and provided the same are authorized
in advance by Employer, Employer shall either pay directly or reimburse Employee
for Employee’s reasonable expenses incurred for the benefit of Employer in
accordance with Employer’s general policy regarding expense reimbursement, as
the same may be modified from time to time. Prior to such payment or
reimbursement, Employee shall provide Employer with sufficient detailed invoices
of such expenses as may be required by Employer’s policy.

 

(e) Vacations and Holidays. Commencing as of the Effective Date, Employee shall
be entitled to annual paid vacation and paid holidays in accordance with
Employer’s respective standard policies which shall be no less than four (4)
week per each year of the Term.

 

(f) Withholdings. All compensation provided to Employee by Employer under this
Section 7 shall be subject to applicable withholdings for federal, state or
local income or other taxes, Social Security Tax, Medicare Tax, State
Unemployment Insurance, State Disability Insurance, charitable contributions and
the like.

 

8. LICENSING REQUIREMENTS.

 

(a) Employer and Employee hereby covenant and agree that this Agreement may be
subject to the approval of one or more gaming regulatory authorities (the
“Authorities”) pursuant to the provisions of the relevant gaming regulatory
statutes (the “Gaming Acts”) and the regulations promulgated thereunder (the
“Gaming Regulations”). Employer and Employee hereby covenant and agree to use
their best efforts to obtain any

 

7



--------------------------------------------------------------------------------

and all approvals required by the Gaming Acts and/or Gaming Regulations. In the
event that (i) an approval of this Agreement by the Authorities is required for
Employee to carry out his duties and responsibilities set forth in Section 3 of
this Agreement, (ii) Employer and Employee have used their best efforts to
obtain such approval, and (iii) this Agreement is not so approved by the
Authorities, then this Agreement shall immediately terminate and shall be null
and void.

 

(b) If applicable, Employer and Employee hereby covenant and agree that, in
order for Employee to discharge the duties required under this Agreement,
Employee must apply for or hold a license, registration, permit or other
approval (the “License”) as issued by the Authorities pursuant to the terms of
the relevant Gaming Act and as otherwise required by this Agreement. In the
event Employee fails to apply for and secure, or the Authorities refuse to issue
or renew Employee’s License, Employee, at Employer’s sole cost and expense,
shall promptly defend such action and shall take such reasonable steps as may be
required to either remove the objections or secure or reinstate the Authorities’
approval, respectively. The foregoing notwithstanding, if the source of the
objections or the Authorities’ refusal to renew or maintain Employee’s License
arise as a result of any of the events described in Subsection 1(c) of this
Agreement, then Employer’s obligations under this Section 8 also shall not be
operative and Employee shall promptly reimburse Employer upon demand for any
expenses incurred by Employer pursuant to this Section 8.

 

(c) Employer and Employee hereby covenant and agree that the provisions of this
Section 8 shall apply in the event Employee’s duties require that Employee also
be licensed by governmental agencies other than the Authorities.

 

9. CONFIDENTIALITY.

 

(a) Employee hereby warrants, covenants and agrees that Employee shall not
directly or indirectly use or disclose any Confidential Information, Trade
Secrets, or Works of Authorship, whether in written, verbal, or model form, at
any time or in any manner, except as required in the conduct of Employer’s
business or as expressly authorized by Employer in writing. Employee shall take
all necessary and available precautions to protect against the unauthorized
disclosure of Confidential Information, Trade Secrets, or Works of Authorship.
Employee acknowledges and agrees that such Confidential Information, Trade
Secrets, or Works of Authorship are the sole and exclusive property of Employer
or its Affiliate.

 

(b) Employee shall not remove from Employer’s premises any Confidential
Information, Trade Secrets, Works of Authorship, or any other

 

8



--------------------------------------------------------------------------------

documents pertaining to Employer’s or its Affiliate’s business, unless expressly
authorized by Employer in writing. Furthermore, Employee specifically covenants
and agrees not to make any duplicates, copies, or reconstructions of such
materials and that, if any such duplicates, copies, or reconstructions are made,
they shall become the property of Employer or its Affiliate upon their creation.

 

(c) Upon termination of Employee’s employment with Employer, Employee shall turn
over to Employer the originals and all copies of any and all papers, documents
and things, including information stored for use in or with computers and
software, all files, Rolodex cards, phone books, notes, price lists, customer
contracts, bids, customer lists, notebooks, books, memoranda, drawings, or other
documents: (i) made, compiled by, or delivered to Employee concerning any
customer served by Employer or its Affiliate or any product, apparatus, or
process manufactured, used, developed or investigated by Employer; (ii)
containing any Confidential Information, Trade Secret or Work of Authorship; or
(iii) otherwise relating to Employee’s performance of duties under this
Agreement. Employee further acknowledges and agrees that all such documents are
the sole and exclusive property of Employer or its Affiliate.

 

(d) Employee hereby warrants, covenants and agrees that Employee shall not
disclose to Employer, or any Affiliate, officer, director, employee or agent of
Employer, any proprietary or confidential information or property, including but
not limited to any trade secret, formula, pattern, compilation, program, device,
method, technique or process, which Employee is prohibited by contract, or
otherwise, to disclose to Employer (the “Restricted Information”). In the event,
Employer requests Restricted Information from Employee, Employee shall advise
Employer that the information requested is Restricted Information and may not be
disclosed by Employee.

 

(e) The obligations of this Section 9 are continuing and shall survive the
termination of Employee’s employment with Employer.

 

10. RESTRICTIVE COVENANT/NO SOLICITATION.

 

(a) Employee hereby covenants and agrees that during the Term set forth in
Section 5, or for such period as Employer continues to employ or compensate
Employee, whichever is longer, Employee shall not directly or indirectly, either
as a principal, agent, employee, employer, consultant, partner, member of a
limited liability company, shareholder of a closely held corporation, or
shareholder in excess of two (2%) per cent of a publicly traded corporation,
corporate officer or director, manager, or in any other individual or
representative capacity, engage or otherwise participate in any manner or
fashion in any business that is in competition in any manner

 

9



--------------------------------------------------------------------------------

whatsoever with the principal business activity of Employer or its Affiliates,
in or about any market in which Employer or its Affiliates have or have publicly
announced a plan to have hotel or gaming operations. Notwithstanding the
foregoing, Employee shall have the right to provide consulting services to a
business that is in competition with the principal business activity of Employer
or its Affiliates if i) Employee is no longer employed by Employer or its
Affiliates and ii) Employer has declined to engage Employee as a consultant at
an hourly rate equal to the lesser of x) the hourly rate offered by Employee to
other potential clients of Employee and y) an hourly rate having the same
economic equivalent (taking into account salary, bonus, and medical benefits,
but excluding stock option or other stock based compensation) as Employee’s
compensation with Employer at the time of her termination of employment with
Employer.

 

(b) Employee hereby further covenants and agrees that, during the Term and for a
period of one (1) year following the expiration of the Term, Employee shall not
directly or indirectly solicit or attempt to solicit for employment any
management level employee of Employer or its Affiliates with or on behalf of any
business that is in competition in any manner whatsoever with the principal
business activity of Employer or its Affiliates, in or about any market in which
Employer or its Affiliates have or have publicly announced a plan to have hotel
or gaming operations.

 

(c) Employee hereby further covenants and agrees that the restrictive covenants
contained in this Section 10 are reasonable as to duration, terms and
geographical area and that they protect the legitimate interests of Employer,
impose no undue hardship on Employee, and are not injurious to the public. In
the event that any of the restrictions and limitations contained in this Section
10 are deemed to exceed the time, geographic or other limitations permitted by
Nevada law, the parties agree that a court of competent jurisdiction shall
revise any offending provisions so as to bring this Section 10 within the
maximum time, geographical or other limitations permitted by Nevada law.

 

11. REMEDIES. Employee acknowledges that Employer has and will continue to
deliver, provide and expose Employee to certain knowledge, information,
practices, and procedures possessed or developed by or for Employer at a
considerable investment of time and expense, which are protected as confidential
and which are essential for carrying out Employer’s business in a highly
competitive market. Employee also acknowledges that Employee has and will be
exposed to Confidential Information, Trade Secrets, Works of Authorship,
inventions and business relationships possessed or developed by or for Employer
or its Affiliates, and that Employer or its Affiliates would be irreparably
harmed if Employee were to improperly use or disclose such items to competitors,
potential competitors or other parties. Employee further acknowledges that the
protection of Employer’s and its Affiliates’ customers and businesses is
essential, and understands and agrees that Employer’s and its Affiliates’

 

10



--------------------------------------------------------------------------------

relationships with its customers, vendors and employees are special and unique
and have required a considerable investment of time and funds to develop, and
that any loss of or damage to any such relationship will result in irreparable
harm. Consequently, Employee covenants and agrees that any violation by Employee
of Section 10 or 11 shall entitle Employer to immediate injunctive relief in a
court of competent jurisdiction. Employee further agrees that no cause of action
for recovery of materials or for breach of any of Employee’s representations,
warranties or covenants shall accrue until Employer or its Affiliate has actual
notice of such breach. Employer agrees (without prejudice to Employer’s right to
seek the immediate injunctive relief described above) that prior to seeking
monetary damages for a breach of Employee’s obligations under this Agreement,
Employer shall notify Employee of such breach and Employee shall be have fifteen
days from the date of such notice to cure any such breach to the extent that a
cure is possible.

 

12. BEST EVIDENCE. This Agreement shall be executed in original and “Xerox” or
photostatic copies and each copy bearing original signatures in ink shall be
deemed an original.

 

13. SUCCESSION. This Agreement shall be binding upon and inure to the benefit of
Employer and Employee and their respective successors and assigns.

 

14. ASSIGNMENT. Employee shall not assign this Agreement or delegate his duties
hereunder without the express written prior consent of Employer thereto. Any
purported assignment by Employee in violation of this Section 14 shall be null
and void and of no force or effect. Employer shall have the right to assign this
Agreement to any Affiliate or successor, including without limitation Employee’s
obligations under Section 10, and Employee hereby acknowledges receipt of
consideration in exchange for Employee’s consent to the assignability of
Employee’s obligations under Section 10 that is additional to and separate from
the consideration provided to Employee exchange for the other covenants in this
Agreement.

 

15. AMENDMENT OR MODIFICATION. This Agreement may not be amended, modified,
changed or altered except by a writing signed by both Employer and Employee.

 

16. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to conflict of
laws principles.

 

17. NOTICES. Any and all notices required under this Agreement shall be in
writing and shall be either hand-delivered or mailed, certified mail, return
receipt requested, addressed to:

 

TO EMPLOYER:    Wynn Resorts, Limited      3131 Las Vegas Boulevard South     
Las Vegas, Nevada 89109      Attn: Chief Financial Officer

 

11



--------------------------------------------------------------------------------

WITH A COPY

   Wynn Resorts, Limited

THAT SHALL NOT BE

   3131 Las Vegas Boulevard South NOTICE TO:    Las Vegas, Nevada 89109     
Attn: Legal Department TO EMPLOYEE:    Karen Bozich      9108 Eagle Ridge Drive
     Las Vegas, NV 89131

 

All notices hand-delivered shall be deemed delivered as of the date actually
delivered. All notices mailed shall be deemed delivered as of three (3) business
days after the date postmarked. Any changes in any of the addresses listed
herein shall be made by notice as provided in this Section 17.

 

18. INTERPRETATION. The preamble recitals to this Agreement are incorporated
into and made a part of this Agreement; titles of paragraphs are for convenience
only and are not to be considered a part of this Agreement.

 

19. SEVERABILITY. In the event any one or more provisions of this Agreement is
declared judicially void or otherwise unenforceable, the remainder of this
Agreement shall survive and such provision(s) shall be deemed modified or
amended so as to fulfill the intent of the parties hereto.

 

20. DISPUTE RESOLUTION. Except for equitable actions seeking to enforce the
provisions of Sections 9, 10 and 11 of this Agreement, jurisdiction and venue
for which is hereby granted to the court of general trial jurisdiction in Las
Vegas, Nevada, any and all claims, disputes, or controversies arising between
the parties hereto regarding any of the terms of this Agreement or the breach
thereof, on the written demand of either of the parties hereto, shall be
submitted to and be determined by final and binding arbitration held in Las
Vegas, Nevada, in accordance with Employer’s or its Affiliates’ arbitration
policy governing employment disputes, or, in the absence of any such policy, as
conducted by and in accordance with the employment dispute rules of the American
Arbitration Association. This agreement to arbitrate shall be specifically
enforceable in any court of competent jurisdiction.

 

21. WAIVER. None of the terms of this Agreement, including this Section 21, or
any term, right or remedy hereunder shall be deemed waived unless such waiver is
in writing and signed by the party to be charged therewith and in no event by
reason of any failure to assert or delay in asserting any such term, right or
remedy or similar term, right or remedy hereunder.

 

22. PAROL. This Agreement constitutes the entire agreement between Employer and
Employee, and supersedes any prior understandings, agreements, undertakings or
severance policies or plans by and between Employer or its Affiliates,

 

12



--------------------------------------------------------------------------------

on the one side, and Employee, on the other side, with respect to its subject
matter or Employee’s employment with Employer or its Affiliates.

 

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

WYNN RESORT, LIMITED       EMPLOYEE

By:

 

/s/ Marc D. Schorr

         

/s/ Karen B. Bozich

   

MARC D. SCHORR

         

KAREN B. BOZICH

   

Chief Operating Officer

           

 

13



--------------------------------------------------------------------------------

EXHIBIT A

 

TERMINATION AGREEMENT

 

This Termination Agreement (“Termination Agreement”) is made and entered into as
of the 1st day of January 2005, by and between Karen B. Bozich (“Employee”) and
Wynn Las Vegas, LLC (“WLV”).

 

WHEREAS, Employee has entered into that certain Employment Agreement dated as of
March 8, 2001 (the “2001 Employment Agreement”) with Wynn Resorts, Limited
(“Limited”) which was assigned by Limited to WLV effective September 30, 2002;
and

 

WHEREAS, Employee has agreed to enter into an employment agreement with Limited
(the “2005 Employment Agreement”) subject to and concurrent with the termination
of the 2001 Employment Agreement; and

 

WHEREAS, Employee and WLV have agreed to terminate the 2001 Employment Agreement
concurrent with the effectiveness of the 2005 Employment Agreement.

 

NOW, THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, WLV and Employee do hereby covenant and agree as
follows:

 

1. TERMINATION OF AGREEMENT. Employee and WLV agree that the 2001 Employment
Agreement shall terminated and be of no further force or effect concurrent with
the effectiveness of the 2005 Employment Agreement which is scheduled to be come
effective as of January 1, 2005.

 

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

WYNN LAS VEGAS, LLC       EMPLOYEE

By:

 

/s/ Marc D. Schorr

         

/s/ Karen B. Bozich

   

MARC D. SCHORR

         

KAREN B. BOZICH

   

Chief Executive Officer

           

 

2